Exhibit 10(c)
CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT
 
This Agreement (the “Agreement”) is dated as of January 18, 2012 by and between
Hovnanian Enterprises, Inc., a Delaware corporation (the “Company”), and [name]
(the “Executive”).
 
WHEREAS, the Company’s Board of Directors (the “Board”) considers the continued
services of key executives of the Company to be in the best interests of the
Company and its stockholders; and
 
WHEREAS, the Board desires to assure, and has determined that it is appropriate
and in the best interests of the Company and its stockholders to reinforce and
encourage the continued attention and dedication of key executives of the
Company to their duties of employment without personal distraction or conflict
of interest in circumstances which could arise from the occurrence of a change
in control of the Company; and
 
WHEREAS, the Board has authorized the Company to enter into severance protection
agreements with certain key executives of the Company, such agreements to set
forth the severance compensation which the Company agrees to pay such executives
under certain circumstances in connection with a change in control of the
Company; and
 
WHEREAS, references herein to the Executive’s employment with the Company shall
also be deemed to refer to the Executive’s employment with any of the Company’s
affiliates, including without limitation, K. Hovnanian Companies, LLC; and
 
WHEREAS, the Executive is a key executive of the Company and has been designated
by the Compensation Committee of the Board (the “Committee”) as an executive to
be offered such a severance protection agreement with the Company.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:
 
1.           Term.  This Agreement shall become effective on the date hereof
and, subject to the Executive’s continued employment by the Company, remain in
effect until December 31, 2012; provided, however, that, on December 31, 2012
and on each successive one-year anniversary thereof (each, a “Renewal Date”),
this Agreement shall automatically renew for a one-year term, unless the Company
provides to the Executive, in writing, at least 180 days prior to any Renewal
Date, notice that this Agreement shall not be renewed.  Notwithstanding the
foregoing, in the event that a Change in Control (as hereinafter defined) occurs
at any time prior to the termination or expiration of this Agreement in
accordance with the preceding sentence, this Agreement shall not terminate until
the second anniversary of the Change in Control.
 
2.           Change in Control.  No compensation or other benefit shall be
payable pursuant to Section 4 of this Agreement unless and until a Change in
Control shall have occurred while the Executive is an employee of the Company
and the Executive’s employment by the Company thereafter shall have terminated
in accordance with Section 3(a) hereof.  For purposes of this Agreement, a
“Change in Control” shall have the meaning assigned to such term under the
Company’s Amended and Restated 2008 Stock Incentive Plan, as amended from time
to time, or under any successor plan thereto (the “Stock Plan”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Termination of Employment; Definitions.
 
(a)           The Executive shall be entitled to the compensation provided for
in Section 4 of this Agreement if within two years following a Change in
Control, (i) the Executive’s employment is involuntarily terminated by the
Company other than for Cause or (ii) the Executive terminates his or her
employment for Good Reason after providing the Company with a Notice of
Termination at least 60 days prior to such termination of employment.
 
(b)           Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence, during the term of this Agreement, of any of the following:
 
(i)           the willful and continued failure of the Executive to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Executive by the Board, which specifically identifies the
manner in which the Board believes the Executive has not substantially performed
his or her duties;
 
(ii)           dishonesty in the performance of the Executive’s duties with the
Company;
 
(iii)           the Executive’s conviction of, or plea of guilty or
nolocontendere to, a crime under the laws of the United States or any state
thereof constituting (x) a felony or (y) a misdemeanor involving moral
turpitude;
 
(iv)           the Executive’s willful malfeasance or willful misconduct in
connection with the Executive’s duties with the Company or any act or omission
which is injurious to the financial condition or business reputation of the
Company or its affiliates; or
 
(v)           the Executive’s breach of the provisions of Section 11 of this
Agreement.
 
(c)           Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence, during the term of this Agreement, of any of the following,
without the Executive’s express written consent:
 
(i)           any material diminution in the Executive’s duties, titles or
responsibilities with the Company from those in effect immediately prior to a
Change in Control; provided, however, that no such material diminution shall be
deemed to exist solely because of changes in the Executive’s duties, titles or
responsibilities as a consequence of the Company ceasing to be a company with
publicly traded securities or becoming a wholly owned subsidiary of another
entity; or
 
(ii)           any reduction in the Executive’s annual base salary from the
Executive’s annual base salary in effect immediately prior to a Change in
Control.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, in the event that the Executive provides the
Company with a Notice of Termination (as defined below) referencing this Section
3(c) within 60 days after the occurrence of an event giving rise to Good Reason,
the Company shall have 30 days thereafter in which to cure or resolve the
behavior otherwise constituting Good Reason.
 
(d)           Notice of Termination. Any purported termination of the
Executive’s employment shall be communicated by a Notice of Termination to the
Executive, if such termination is by the Company, or to the Company, if such
termination is by the Executive.  For purposes of this Agreement, “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so
indicated.  For purposes of this Agreement, no purported termination of
Executive’s employment with the Company shall be effective without such a Notice
of Termination having been given.
 
4.           Compensation Upon Qualifying Termination of Employment.  If the
Executive’s employment with the Company shall be terminated in accordance with
and under the circumstances described under Section 3(a) (a “Qualifying
Termination”), the Executive shall be entitled to the following payments and
benefits:
 
(a)           Severance Payments and Benefits.  Subject to the Executive’s
execution, delivery and non-revocation of a general release of claims in favor
of the Company and its affiliates in the form attached hereto as Exhibit A
within 45 days following the date of the Executive’s Qualifying Termination, the
Company shall pay, or cause to be paid, or provide the Executive with the
following:
 
(i)            a cash severance payment in an amount equal to the sum of (x) one
times the Executive’s annual base salary on the date of the Change in Control
(or, if higher, the annual base salary in effect immediately prior to the giving
of the Notice of Termination) plus (y) the average amount earned by the
Executive as an annual bonus with respect to the three most recent completed
fiscal years preceding the date of the Change in Control.  This cash severance
amount shall be payable in a lump sum within 60 days after the Executive’s date
of Qualifying Termination; provided, however, that if such 60 day period begins
in one calendar year and ends in a second calendar year, then the cash severance
payment shall not be paid until the second of such two calendar years
(regardless of whether the Executive delivers the required general release of
claims in the first calendar year or in the second calendar year);
 
(ii)           other than with respect to awards described under clause (iii)
below, immediate 100% vesting (and settlement in the case of restricted stock
units, subject to any delay required pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) of all outstanding stock options,
stock appreciation rights, restricted stock units and restricted stock granted
or issued by the Company prior to, on or upon the Change in Control (to the
extent not previously vested on or following the Change in Control); and
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           with respect to any outstanding awards held by the Executive
immediately prior to the Qualifying Termination pursuant to the Company’s 2010
Long Term Incentive Program (the “LTIP”), the Executive shall be entitled to the
same rights and payments, if any, thereunder as Executive would have been
entitled to receive in the event that the Executive’s Qualifying Termination
constituted a “Retirement” for purposes of the LTIP (regardless of the
Executive’s actual age or years of service at the time of such Qualifying
Termination).
 
(b)           Additional Payments and Benefits.  The Executive shall also be
entitled to:
 
(i)           a lump sum cash payment payable within 10 business days following
the date of the Executive’s termination of employment equal to the sum of (A)
the Executive’s accrued but unpaid base salary through the date of employment
termination and (B) an amount representing the Executive’s accrued but unused
vacation days, if any, in each case, in full satisfaction of the Executive’s
rights thereto; and
 
(ii)           all other accrued or vested benefits in accordance with the terms
of any applicable Company plan (the “Accrued Benefits”).
 
(c)           Legal Expenses.  The Company shall pay or reimburse the Executive
for reasonable legal fees (including without limitation, any and all court costs
and attorneys’ fees and expenses) incurred by the Executive in connection with
or as a result of any claim, action or proceeding brought by the Company or the
Executive with respect to or arising out of this Agreement or any provision
hereof; provided, however, that the Company shall have no obligation to pay or
reimburse any such legal fees if (i) in the case of an action brought by the
Executive, the Company is successful in establishing with the court that the
Executive’s action was taken in bad faith or was frivolous or otherwise without
a reasonable legal or factual basis, or (ii) in the case of any action, the
action is materially decided in favor of the Company.
 
5.           Compensation Upon Termination for Death, Disability, Voluntary
Resignation or Termination by the Company for Cause.  If the Executive’s
employment is terminated by reason of the Executive’s death, Disability (as
defined under the Stock Plan), the Executive’s voluntary resignation (other than
for Good Reason) or due to a termination by the Company for Cause, the Executive
will receive:
 
(a)           a lump sum cash payment payable within 10 business days following
the date of the Executive’s termination of employment equal to the sum of (i)
the Executive’s accrued but unpaid base salary through the date of employment
termination and (ii) an amount representing the Executive’s accrued but unused
vacation days, if any, in each case, in full satisfaction of the Executive’s
rights thereto; and
 
(b)           the Accrued Benefits.
 
6.           Excess Parachute Excise Tax.  Notwithstanding any other provision
of this Agreement,
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           In the event that part or all of the consideration, compensation
or benefits to be paid to the Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to the Executive,
constitute “excess parachute payments” under Section 280G(b) of the Code subject
to an excise tax under Section 4999 of the Code (collectively, the “Parachute
Amount”) the amount of excess parachute payments which would otherwise be
payable to the Executive or for the Executive’s benefit under this Agreement
shall be reduced to the extent necessary so that no amount of the Parachute
Amount is subject to an excise tax under Section 4999 (the “Reduced Amount”);
provided that such amounts shall not be so reduced if, without such reduction,
the Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, after any excise taxes payable under Section
4999), an amount of the Parachute Amount which is greater than the amount, on a
net after tax basis, that the Executive would be entitled to retain upon receipt
of the Reduced Amount.
 
(b)           If the determination made pursuant to Section 6(a) results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of Section 6(a), such reduction in payments due under this
Agreement shall be first applied to reduce any cash severance payments that the
Executive would otherwise be entitled to receive hereunder and shall thereafter
be applied to reduce other payments and benefits in a manner that would not
result in subjecting the Executive to additional taxation under Section 409A of
the Code.  Within ten days following such determination, but not later than
thirty days following the date of the event under Section 280G(b)(2)(A)(i), the
Company shall pay or distribute to the Executive or for the Executive’s benefit
such amounts as are then due to the Executive under this Agreement and shall
promptly pay or distribute to the Executive or for his benefit in the future
such amounts as become due to the Executive under this Agreement.
 
7.           Obligations Absolute; Non-Exclusivity of Rights; Joint and Several
Liability.
 
(a)           The obligations of the Company to make the payment to the
Executive, and to make the arrangements, provided for herein shall be absolute
and unconditional and shall not be reduced by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or any third party at any time.
 
(b)           Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company and for which the Executive may qualify
(other than any change in control or other severance plan or policy), nor shall
anything herein limit or reduce such rights as the Executive may have under any
agreements with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.
 
(c)           Any successors or assigns of the Company shall be joint and
severally liable with the Company under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Entire Agreement; Not an Employment Agreement; No Duplication of
Payments or Benefits.
 
(a)           This Agreement constitutes the entire agreement of the parties
hereto and supersedes all prior and contemporaneous agreements and
understandings (including term sheets), both written and oral, between the
parties hereto, or either of them, with respect to the subject matter
hereof.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
(b)           This Agreement is not, and nothing herein shall be deemed to
create, a contract of employment between the Executive and the Company.  The
Company may terminate the employment of the Executive by the Company at any
time, subject to the terms of this Agreement and/or any employment agreement or
arrangement between the Company and the Executive that may then be in effect.
 
(c)           To the extent, and only to the extent, a payment or benefit that
is paid or provided under Section 4 would also be paid or provided under the
terms of another Company plan, program or arrangement (a “Company Plan”), (i) in
the event that such payment or benefit is first paid or provided under the terms
of a Company Plan prior to the date such payment or benefit is paid or provided
under Section 4, such payment or benefit shall offset any corresponding payment
or benefit that is paid or provided under Section 4, and (ii) in the event that
such payment or benefit is first paid or provided under Section 4, such Company
Plan will be deemed to have been satisfied by the corresponding payment or
benefit made or provided under Section 4, in each case, in a manner that would
not result in duplication of benefits or the imposition of additional taxation
under Section 409A of the Code.
 
(d)           If any payments or benefits that the Company would otherwise be
required to provide under this Agreement or any Company Plan cannot be provided
in the manner contemplated herein or under the applicable plan without
subjecting the Executive to income tax under Section 409A of the Code, the
Company shall provide such intended payments or benefits to the Executive in an
alternative manner that conveys an equivalent economic benefit to the Executive
(without materially increasing the aggregate cost to the
Company).  Notwithstanding anything herein to the contrary, if at the time of
the Executive’s termination of employment with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months following the
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code without any accelerated or
additional tax).  For purposes of Section 409A of the Code, each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of the Section 409A of the Code, and references herein to the
Executive’s “termination of employment” shall refer to the Executive’s
separation from service with the Company within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Additionally, to the
extent that the Executive's receipt of any in-kind benefits from the Company or
its affiliates must be delayed pursuant to this Section 8(d) due to Executive’s
status as a “specified employee,” the Executive may elect to instead purchase
and receive such benefits during the period in which the provision of benefits
would otherwise be delayed by paying the Company (or its affiliates) for the
fair market value of such benefits (as determined by the Company in good faith)
during such period.  Any amounts paid by the Executive pursuant to the preceding
sentence shall be reimbursed to the Executive as described above on the date
that is six months following the Executive’s separation from service.  The
Company shall consult with Executive in good faith regarding the implementation
of the provisions of this Section 8(d); provided that neither the Company nor
any of its employees or representatives shall have any liability to Executive
with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Successors; Binding Agreement, Assignment.
 
(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business of the Company, by agreement to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  As used in this Agreement, “Company”
shall mean (i) the Company as hereinbefore defined, and (ii) any successor to
all the stock of the Company or to all or substantially all of the Company’s
business or assets which executes and delivers an agreement provided for in this
Section 9(a) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law, including any parent or subsidiary of such a
successor.
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s estate or designated beneficiary.  Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.
 
10.           Notice.  For purpose of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:
 
Hovnanian Enterprises, Inc.
110 West Front Street
Red Bank, NJ  07701
Attention: Board of Directors
 
and in the case of the Executive, to the Executive at the address set forth on
the Company’s books and records.
 
 
7

--------------------------------------------------------------------------------

 
 
Either party may designate a different address by giving notice of change of
address in the manner provided above, except that notices of change of address
shall be effective only upon receipt.
 
11.           Confidentiality.  The Executive shall retain in confidence any and
all confidential information concerning the Company, its shareholders, officers,
directors and customers and its respective business which is now known or
hereafter becomes known to the Executive, except as otherwise required by law
and except information (i) ascertainable or obtained from public information,
(ii) received by the Executive at any time after the Executive’s employment by
the Company shall have terminated, from a third party not employed by or
otherwise affiliated with the Company or (iii) which is or becomes known to the
public by any means other than a breach of this Section 11. Upon the Executive’s
termination of employment, the Executive will not take or keep any proprietary
or confidential information or documentation belonging to the Company.
 
12.           Miscellaneous.
 
(a)           Amendments. No provision of this Agreement may be amended,
altered, modified, waived or discharged unless such amendment, alteration,
modification, waiver or discharge is agreed to in writing signed by the
Executive and such officer of the Company as shall be specifically designated by
the Committee or by the Board.
 
(b)           Waivers.  No waiver by either party, at any time, of any breach by
the other party of, or of compliance by the other party with, any condition or
provision of this Agreement to be performed or complied with by such other party
shall be deemed a waiver of any similar or dissimilar provision or condition of
this Agreement or any other breach of or failure to comply with the same
condition or provision at the same time or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
 
13.           Severability.  If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.  To the extent permitted by applicable law, each party
hereto waives any provision of law that renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.
 
14.           Governing Law; Venue.  The validity, interpretation, construction
and performance of this Agreement shall be governed on a non-exclusive basis by
the laws of the State of New Jersey without giving effect to its conflict of
laws rules.  For purposes of jurisdiction and venue, the Company hereby consents
to jurisdiction and venue in any suit, action or proceeding with respect to this
Agreement in any court of competent jurisdiction in the state in which the
Executive resides at the commencement of such suit, action or proceeding and
waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.
 
 
8

--------------------------------------------------------------------------------

 
 
15.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.
 
[Signatures on next page.]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
HOVNANIAN ENTERPRISES, INC.
               
 
By:
      Name: J. Larry Sorsby     Title: EVP, Chief Financial Officer  

 
 
EXECUTIVE:
                     
[name]
     

 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


AGREEMENT AND GENERAL RELEASE1
Original Issue Date:  [insert date]




Hovnanian Enterprises, Inc., on behalf of itself, K. Hovnanian Companies, LLC
and its other affiliates (referred to collectively throughout this Agreement as
"Employer" or "Hovnanian"), and [___________] (referred to throughout this
Agreement as "Employee"), agree that:


1.           Last Day of Employment.  Employee's last day of employment with
Employer is [insert date].  Employee understands, however, that Employer, in its
sole discretion, may request Employee to immediately cease performing work
duties if Employer deems it is in its best interest to do so.  Employee will,
nonetheless, be paid until this last day of employment.
 
2.           Consideration.  In consideration for Employee's execution of this
Agreement and the fulfillment of the promises contained herein, Employer agrees
to make the payments described under Employee’s Change in Control Severance
Protection Agreement with the Company dated as of [insert date].
 
3.           Revocation.  Employee may revoke this Agreement for a period of
seven (7) calendar days following the day Employee executes this Agreement.  Any
revocation within this period must be submitted, in writing, to [insert name]
and state, "I hereby revoke my acceptance of our Agreement and General
Release."  The revocation must be personally delivered or mailed to [insert
name], [insert title] at [insert address], and delivered or postmarked within
seven (7) calendar days of execution of this Agreement.  This Agreement shall
not become effective or enforceable until the revocation period has expired.  If
the last day of the revocation period is a Saturday, Sunday, or legal holiday,
then the revocation period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday.
 
4.           General Release of Claim.  Employee, Employee's heirs, executors,
administrators, fiduciaries, successors and/or assigns, knowingly and
voluntarily release and forever give up, to the full extent permitted by law,
Employer, Employer's past, present and future direct or indirect parent
organizations, subsidiaries, divisions, affiliated entities, and their partners,
officers, directors, trustees, administrators, fiduciaries, employment benefit
plans and/or pension plans or funds, executors, attorneys, employees, insurers,
reinsurers and/or agents and their successors and assigns individually and in
their official capacities (collectively referred to herein as "Released Parties"
or "Released Party"), jointly and severally, of and from all claims, known or
unknown, that Employee has or may have against Released Parties as of the date
of execution of this Agreement including, but not limited to, any alleged
violation of:


 
·
The National Labor Relations Act;

 
·
Title VII of the Civil Rights Act;

 

--------------------------------------------------------------------------------

1 This Agreement and General Release shall be referred to herein as "Agreement".
 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Civil Rights Act of 1991;

 
·
Sections 1981 through 1988 of Title 42 of the United States Code;

 
·
The Employee Retirement Income Security Act;

 
·
The Fair Credit Reporting Act;

 
·
The Immigration Reform Control Act;

 
·
The Americans with Disabilities Act;

 
·
The Rehabilitation Act;

 
·
The Age Discrimination in Employment Act, as amended;

 
·
The Occupational Safety and Health Act;

 
·
The Family and Medical Leave Act;

 
·
The Equal Pay Act;

 
·
The Uniformed Services Employment and Reemployment Rights Act;

 
·
Worker Adjustment and Retraining Notification Act;

 
·
Employee Polygraph Protection Act;

 
·
any other federal, state or local law or ordinance of similar effect, to the
maximum extent permitted by law;

 
·
any public policy, contract (oral, written or implied), tort, constitution or
common law;

 
·
any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or

 
·
any basis for costs, fees, or other expenses including attorneys' fees.



Employee hereby releases Released Parties from any and all claims, whether
sounding in contract, tort, statute or constitution, and covenants not to sue
Released Parties for any and all claims. Employee understands this Release
includes all claims related in any manner to Employee's employment or the
cessation of that employment.  Employee further understands that Employee is
hereby releasing any known or unknown claim for or alleged right to discovery of
information or documents of Released Parties.


5.           Affirmations.


 
a.           Employee affirms that Employee is not a party to, and that Employee
has not filed or caused to be filed, any claim, complaint, charge or action
against Released Parties in any forum or form.
 
b.           Employee acknowledges and agrees that Employee has been paid all
compensation due, except the following: (i) final paycheck for the period from
[insert date] to [insert date], which will also include all vacation pay due;
and (ii) any pro-rata Cash Award to which the Employee is entitled under
Employer's Incentive Profit Sharing Program and Corporate Policy HR055, which
will be paid as soon as administratively possible, generally at the same time as
other Associates in Employee's former business unit.
 
c.           Employee affirms that Employee has received all leave (paid or
unpaid), to which Employee may be entitled and that no other leave (paid or
unpaid), is due to Employee except as provided in this Agreement.
 
d.           Employee furthermore affirms that Employee has no known workplace
injuries or occupational diseases, other than those that are already the subject
of an existing workers compensation claim.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.           Confidentiality.  To the extent permitted by law, Employee agrees
not to disclose any information regarding the existence or substance of this
Agreement, except to Employee's spouse, tax advisor, or an attorney with whom
Employee chooses to consult regarding Employee's consideration of this
Agreement, each of whom shall likewise agree to keep the information
confidential.   Employee acknowledges that, as an officer of the Company,
Employee was privy to confidential, proprietary, and/or commercially sensitive
information, the disclosure of which could substantially harm the Company's
interests.  Employee hereby agrees to maintain the confidentiality of such
information and not to disclose same except as required to comply with court or
regulatory action.  In the event Employee or Employee's counsel believe either
is compelled to provide or disclose information described in this paragraph,
they will provide written notice of such belief, via facsimile and mail, to
[insert name], [insert title], at [insert address], fax [insert fax], no later
than seven (7) business days prior to said production or disclosure.
 
7.           Non-Disparagement.  Employee agrees not to defame, disparage or
demean Employer in any manner whatsoever.
 
8.           Non-Solicitation of Other Employees.  To the extent permitted by
law, Employee agrees not to solicit, directly or indirectly, any other employee
of Employer to terminate or otherwise modify or alter his or her employment with
the Company for two (2) years following the Employee's Last Day of Employment
(see paragraph 1 above).
 
9.           Cooperation.  Subject to Employee's other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will
cooperate with Employer and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee's employment with Employer and/or any Released Party or Released
Parties.
 
10.           Return of Property.  Employee has returned any and all property
belonging to Released Parties, including, but not limited to, cellular phones,
beepers, computers, laptops, passwords for electronic access and/or to access
protected documents regarding Company business, equipment, tools, materials,
Company related manuals, training materials, written files, electronic files,
keys, security cards, documents, supplies, customer lists, customer information,
confidential documents, etc.
 
11.           Governing Law and Interpretation.  This Agreement shall be
governed and conformed in accordance with the laws of the State of New Jersey
without regard to its conflict of laws provision.  In the event Employee or
Employer breaches any provision of this Agreement, Employee and Employer affirm
that either may institute an action against the other to specifically enforce
any term or terms of this Agreement, in addition to any other legal or equitable
relief permitted by law.  In the event that any provision of this Agreement is
declared illegal or unenforceable by a court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language, it
shall be stricken, leaving the remainder of this Agreement in full force and
effect.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
12.           Nonadmission of Wrongdoing.  Employee agrees that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by Employer of
any liability or unlawful conduct of any kind.
 
13.           Amendment.  This Agreement may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this Agreement.
 
14.           Entire Agreement.  This Agreement sets forth the entire agreement
between the Employee and Released Parties hereto, and fully supersedes any prior
or contemporaneous agreements or understandings between Employee and Released
Parties; provided, however, that this Agreement does not supersede or affect any
confidentiality, non-disclosure, non-compete, invention, assignment of
proprietary rights, or non-solicitation agreement(s) signed by Employee.  The
obligations of such agreements remain in full force and effect and Employee
expressly acknowledges Employee's intent to adhere to the promises contained in
those agreements.  Employee also acknowledges that Employee has not relied on
any representation, promises, or agreements of any kind made in connection with
the decision to sign this Agreement, except for those set forth in this
Agreement.
 
EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.
 
EMPLOYEE IS ADVISED THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH IN PARAGRAPH "2" ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASED
PARTIES AS OF THE DATE OF THE EXECUTION OF THIS AGREEMENT.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 


 

   
ON BEHALF OF EMPLOYER
     
[Employee]
 
[insert behalf of name]
   
[insert behalf of title]
                 
Employee's Signature
 
Signature
           
Date
 
Date
     



- 5 -
